                Case 3:18-cv-05704-RSL Document 62 Filed 08/23/19 Page 1 of 1



 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 6                                             AT SEATTLE

 7
       In re Impinj, Inc., Securities Litigation
 8

 9
                                                                 No. C18-5704RSL
10
                                                                 MINUTE ORDER
11

12

13
             The following Minute Order is made and entered on the docket at the direction of the
14
     HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
15
            Oral argument on defendants’ Motion to Dismiss (Dkt. # 42) has been scheduled for Tuesday,
16
     September 24, 2019 at 1:30 p.m. in courtroom 15106 before the Honorable Robert S. Lasnik, United
17
     States District Court Judge.
18
            DATED this 23rd day of August, 2019.
19

20
                                                        /s/Kerry Simonds
21                                                      by Kerry Simonds, Deputy Clerk
                                                        To Robert S. Lasnik, Judge
22                                                      206-370-8519

23

24

25

26   MINUTE ORDER
